Citation Nr: 1032880	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of right knee trauma.  

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome, left knee.  

3.  Entitlement to service connection for a bilateral shoulder 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1992 to January 1995.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
evaluations in excess of 10 percent for the Veteran's knees as 
well as service connection for a bilateral foot disorder and a 
bilateral shoulder disorder.  [An interim, June 2008, rating 
decision awarded a temporary total (convalescence) rating for the 
right knee for the period from September 18, 2007 to October 30, 
2007 and for the left knee for the period from October 30, 2007 
to November 30, 2007.  Hence, those periods of time are not for 
consideration herein.  The Veteran has not expressed disagreement 
with the effective dates assigned for these awards.]  The 
Veteran's claims file is now in the jurisdiction of the Waco, 
Texas RO.

Following the issuance of a May 2007 statement of the case (SOC), 
the Veteran was informed that he must file his appeal (VA Form 9) 
within 60 days from the date of the SOC or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying him of the action appealed.  A review of the record 
shows that his appeal (VA Form 9) was received somewhat beyond 
that prescribed time.  In Percy v. Shinseki, 23 Vet. App. 37 
(2009), however, the United States Court of Appeals for Veterans 
Claims (Court) distinguished the issues of a timely notice of 
disagreement (NOD) versus a timely Substantive Appeal and held 
that a timely Substantive Appeal was not a jurisdictional 
requirement for the Board's consideration of a Veteran's claim.  
In Percy, the Court specifically found that, because the RO had 
never addressed the issue of timeliness in the SOC, and because 
the Veteran was not informed that there was a timeliness issue 
until his claim was before the Board, that the RO had essentially 
waived any objections it might have offered to the timeliness, 
and had implicitly accepted his appeal.  Thus, the Board will 
proceed to the merits of this appeal.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veteran claims service connection for a bilateral shoulder 
disorder as a result of injuries sustained while parachuting in 
the military (he served with an airborne infantry battalion and 
was awarded a parachutist badge).  An August 2006 report of X-ray 
examination of the right shoulder shows slight inferior bony 
projection from the acromion process of the scapula that could 
cause rotator cuff abnormality or impingement.  Subsequent VA 
treatment records include an impression of right shoulder 
impingement and labrum tear.  Given the Veteran's parachutist 
training, a nexus examination with respect to his bilateral 
shoulder claims is necessary.

The Veteran also claims service connection for a bilateral foot 
disorder as a result of military service or, alternatively, that 
his service-connected bilateral knee disabilities have resulted 
in a bilateral foot disorder.  The Veteran's service treatment 
records (STRs) show that he complained of right foot pain in 
January 1993 and reported a history of foot trouble on separation 
examination in October 1994.  Post-service treatment records 
include findings of bilateral medial heel whip with ambulation, 
bilateral pes planus, and bilateral metatarsalgia.  A March 1996 
assessment notes that the Veteran's symptoms appear to be 
consistent with PFS (patellar femoral syndrome (service 
connection is presently in effect for left knee patellofemoral 
pain syndrome)), secondary to bilateral VMO (vastus medialus 
oblique) insufficiency and increased Q angle caused by 
overpronation.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be established 
when an otherwise non-service-connected disability is aggravated 
(rather than caused) by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc).

Establishing service connection on a secondary basis requires (1) 
competent evidence (a medical diagnosis) of current chronic 
disability; (2) evidence of a service-connected disability; and 
(3) competent evidence that the current disability was either (a) 
caused by or (b) aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 439.

The evidence of record does not include a VA examination that was 
based on a through review of the record and addresses whether or 
not the Veteran has a disorder of the feet that was caused by his 
service or caused or aggravated by his service connected 
bilateral knee disabilities.  Given the above, the duty to assist 
in the present case requires VA examination to determine the 
nature, extent, and etiology of any diagnosed foot disorder.  See 
38 C.F.R. § 3.159(c)4 (2009) and McClendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

It is also noted that a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his possession 
that pertains to the claim.  A May 2006 VCAA notification letter 
substantially complied with VCAA notice requirements and told the 
Veteran the evidence he needed to submit to substantiate a 
service connection claim; however, it did not specifically inform 
him of the requirements for proving a claim of secondary service 
connection.  The Veteran should be given this notice on remand.

Regarding the claims for increased ratings for his knees, the 
most recent VA examination was in April 2008.  The August 2010 
Written Brief from the Veteran's representative states that the 
Veteran "continues to contend that his current [left and right 
knee] condition is worse;" and requests that a VA examination be 
scheduled in order to determine whether the knee disabilities 
have increased in severity.  Accordingly, another examination is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(an examination is necessary where a Veteran alleges worsening, 
and the most recent VA examination was two years prior).

Furthermore, review of the record shows that the Veteran 
underwent right knee surgery in September 2007 and left knee 
surgery in October 2007.  Although the Veteran has submitted the 
operative reports in connection with these surgeries, his 
complete treatment records in connection with these procedures 
(to include pre-operative consultation reports) have not been 
obtained.  In addition, he has also reported that he receives all 
of his care for his knees at University Physicians Healthcare 
Hospital at the Kino Campus and additional treatment at SAVHCS 
(Southern Arizona VA Health Care System).  (Notably, pertinent VA 
treatment records are constructively of record.)  VA has notice 
of the existence of additional likely pertinent private and VA 
records; such records must be secured and associated with the 
claims files.

In this regard, the Veteran is advised that governing regulation 
provides that where evidence (including identifying information 
and releases) requested in connection with an original claim is 
not received within a year of the request, the claim is to be 
considered abandoned.  38 C.F.R. § 3.158.

The Board also points out that staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him of 
the evidence required to support a claim of 
secondary service connection for a bilateral 
foot disorder.

2.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation he has received for his feet and 
shoulders since his separation from service 
in January 1995 and for his knees since April 
2005, one year prior to the receipt of his 
claim for an increased rating, and to provide 
the releases needed to secure any private 
records of such evaluation/treatment.  Of 
particular interest are records from 
Physicians Healthcare Hospital at the Kino 
Campus and SAVHCS.  The RO should obtain 
complete clinical records (those not yet 
secured) from all sources identified.  If any 
provider does not respond to an RO request 
for copies of records, the Veteran and his 
representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that any private 
records are received.

3.  After the development requested above is 
completed, the RO should also arrange for 
orthopedic examination of the Veteran to 
determine the current severity of his 
service-connected knees and the nature and 
likely etiology of any disability(ies) of his 
feet and shoulders.  The Veteran's claims 
file must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of the record, the 
examiner should respond to the following:  

a)  Regarding the knees, all indicated 
studies, specifically including ranges of 
motion and tests for instability, should be 
completed.  The examiner should determine 
whether there is additional loss of function 
due to pain, on use, or during flare-ups (if 
any), and, if feasible, express the 
additional impairment of function in terms of 
additional degree of limitation of motion.  
If this is not possible, the examiner should 
so state.  The examiner should also 
specifically note whether there is 
instability or subluxation, and the degree of 
any such found.

b)  Regarding the feet and shoulders, the 
examiner should opine whether the Veteran has 
diagnoses of chronic disabilities of (i) 
either or both feet and/or (ii) either or 
both shoulders?  If so, please identify (by 
diagnosis) each such chronic disability.

c)  As to each chronic shoulder disability 
diagnosed, opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran has a current 
disability of either shoulder that is related 
to an event, injury, or disease in service, 
including his duties as a parachutist.  

d)  As to each chronic disability of the feet 
diagnosed, please indicate whether it is at 
least as likely as not (a 50 percent or 
greater probability) such was either (i) 
caused or (ii) aggravated by the Veteran's 
service-connected knee disabilities?  If as 
to any foot disability diagnosed the opinion 
is that such was not caused, but was 
aggravated, by either knee disability, the 
examiner should also indicate, to the extent 
possible, the degree of disability (i.e., 
additional pathology or degree of impairment) 
that is due to such aggravation.

The examiner must explain the rationale for 
all opinions.  The explanation should 
specifically address the Veteran's history of 
parachuting and foot complaints in service.  

4.  When the development sought above is 
completed (or if a year has passed without 
the Veteran's response to the RO's request 
for identifying information and releases), 
the RO should re-adjudicate these claims.  If 
any remain denied, the RO should issue an 
appropriate supplemental SOC and afford the 
Veteran the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


